EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
May 18, 2012 by and among Legacy Energy, Inc., a Delaware corporation
(“Company”), NiMin Energy Corp., an Alberta corporation (“Parent”), CLMG Corp.,
a Nevada corporation, as administrative agent (“Administrative Agent”), and the
lenders party to the Original Agreement defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Company, Parent, Administrative Agent and Lenders entered into that
certain Credit Agreement dated as of June 30, 2010 (as amended, supplemented or
otherwise modified to the date hereof, the “Original Agreement”), for the
purpose and consideration therein expressed; and

WHEREAS, Company, Parent, Administrative Agent and Lenders desire to amend the
Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1. Terms Defined in the Current Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

Section 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

“Amendment” means this First Amendment to Credit Agreement.

“Amendment Documents” means this Amendment and all other Loan Documents executed
and delivered in connection herewith.

“Credit Agreement” means the Original Agreement as amended hereby.

“Released Claims” means any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including claims of usury), whether heretofore



--------------------------------------------------------------------------------

or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Persons prior to and including the
date hereof that in any way directly or indirectly arise out of or in any way
are connected to (a) any of the Loan Documents or any Default or Event of
Default thereunder, (b) any negotiation, discussion, enforcement action,
agreement or failure to agree related to any Loan Document or any Default or
Event of Default thereunder, or (c) any action, event, occurrence, or omission
otherwise related to the rights, duties, obligations and relationships among the
various Credit Parties and Lender Parties.

“Released Persons” means Administrative Agent and Lenders, together with their
respective employees, agents, attorneys, officers, partners, shareholders,
accountants, consultants, and directors, and their respective successors and
assigns.

ARTICLE II.

AMENDMENTS

Section 2.1. Optional Prepayments.

(a) Subsections (a) and (b) of Section 2.8 of the Original Agreement are hereby
amended to replace each reference to the date “June 30, 2012” therein with the
date “June 27, 2012”.

(b) The table in Section 2.8(b) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

 

Time Period

   Percentage  

June 28, 2012 through June 30, 2013

     2.0 % 

Thereafter

     0.0 % 

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1. Effective Date. The effectiveness of this Amendment as of the date
first referenced above (the “Effective Date”) is subject to the satisfaction, or
waiver in accordance with Section 10.1 of the Credit Agreement, of the following
conditions:

(a) No Default. No Default shall exist at the Effective Date.

(b) Amendment Documents. Administrative Agent shall have received counterparts
of each Amendment Document originally executed and delivered by each party
thereto and in such numbers as Administrative Agent or its counsel may
reasonably request.

 

2



--------------------------------------------------------------------------------

(c) Closing Compliance Certificate. Administrative Agent shall have received a
“Compliance Certificate” of the principal executive officer or principal
financial officer of each of Parent and Company, dated the Effective Date, in
the form of Exhibit A.

(d) Completion of Proceedings. All corporate, partnership, limited liability
company, and other proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Administrative Agent and its counsel shall be
reasonably satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

(e) Other Documentation. Administrative Agent shall have received all documents
and instruments (in form and substance satisfactory to Administrative Agent)
that Administrative Agent has then reasonably requested, in addition to those
described in this Section 3.1.

ARTICLE IV.

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.1. Representations, Warranties and Covenants of Parent and Company. In
order to induce each Lender to enter into this Amendment, each of Parent and
Company represents, warrants and covenants to each Lender Party that:

(a) No Credit Party is in default in the performance of any of its covenants and
agreements contained in any Loan Document. No event has occurred and is
continuing that constitutes a Default.

(b) All representations and warranties made by any Person in any Loan Document
are true in all respects on and as of the Effective Date as if such
representations and warranties had been made as of the Effective Date (except to
the extent that such representation or warranty was made as of a specific date,
in which case such representation or warranty is true in all respects as of such
specific date).

(c) Each Credit Party has duly taken all action necessary to authorize the
execution and delivery by it of this Amendment and the other Amendment Documents
to which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Company
is and will continue to be duly authorized to borrow funds and to perform its
obligations under the Credit Agreement.

(d) The execution and delivery by the various Credit Parties of this Amendment
and the other Amendment Documents to which each is a party, the performance by
each of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with any provision of (A) any Law, (B) the organizational documents of any
Credit Party, or (C) any material agreement, judgment, license, order or permit
applicable to or binding upon any Credit Party or its property, (ii) result in
the acceleration of any Indebtedness owed by any Credit Party, or (iii) result
in or require the creation of any Lien upon any property of any Credit Party
except as expressly contemplated or

 

3



--------------------------------------------------------------------------------

permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents no permit, consent, approval, authorization or order of, and no notice
to or filing with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by any Credit Party of
any Amendment Document or to consummate any transactions contemplated thereby.

(e) This Amendment, the Credit Agreement, and the other Amendment Documents are
the legal, valid and binding obligations of each of the Credit Parties and each
of their respective Affiliates that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

(f) The audited annual Consolidated financial statements of Parent dated as of
December 31, 2011 fairly present Parent’s Consolidated financial position at
such dates and the Consolidated results of Parent’s operations and Parent’s
Consolidated cash flows for the period ending on such date. Parent’s
Consolidated and consolidating balance sheet dated as of March 31, 2012 and the
Consolidated and consolidating statements Parent’s earnings and cash flows for
the period from January 1, 2012 to March 31, 2012 fairly present Parent’s
Consolidated financial position at such date. Copies of such financial
statements have heretofore been delivered to each Lender. Since such dates no
Material Adverse Change has occurred.

(g) If the Credit Parties shall elect to prepay all or any portion of the
outstanding principal amount of the Loans on either June 28, 2012 or June 29,
2012 in accordance with Section 2.8(b) of the Credit Agreement, the payoff
documentation executed and delivered in connection therewith shall include a
release of claims from the Credit Parties in form and substance similar to
Section 5.2 of this Amendment.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Agreement as
hereby amended. The execution, delivery and effectiveness of this Amendment and
the other Amendment Documents shall not, except as expressly provided herein or
therein, operate as a waiver of any right, power or remedy of Lenders under the
Credit Agreement, the Notes, or any other Loan Document or constitute a waiver
of any provision of the Credit Agreement, the Notes or any other Loan Document.

Section 5.2. Release of Claims. TO INDUCE LENDER PARTIES TO ENTER INTO THIS
AMENDMENT, EACH CREDIT PARTY HEREBY (A) REPRESENTS AND WARRANTS THAT AS OF THE
DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND WAIVES ANY AND
ALL

 

4



--------------------------------------------------------------------------------

SUCH CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN,
ARISING PRIOR TO THE DATE OF THIS AMENDMENT, (B) RELEASES AND FOREVER DISCHARGES
THE RELEASED PERSONS FROM ANY AND ALL RELEASED CLAIMS, AND (C) COVENANTS NOT TO
ASSERT (AND NOT TO ASSIST OR ENABLE ANY OTHER PERSON TO ASSERT) ANY RELEASED
CLAIM AGAINST ANY RELEASED PERSON. THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH RELEASE IS A GENERAL RELEASE OF ANY AND ALL RELEASED CLAIMS THAT
CONSTITUTES A FULL AND COMPLETE SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE RELEASED CLAIMS, ALL OF WHICH
ARE HEREIN COMPROMISED AND SETTLED.

Section 5.3. Survival of Agreements. All representations, warranties, covenants
and agreements of Parent and Company herein shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument delivered by any Credit Party hereunder or
under the Credit Agreement to any Lender shall be deemed to constitute
representations and warranties by, and/or agreements and covenants of, Parent
and Company under this Amendment and under the Credit Agreement.

Section 5.4. Loan Documents. This Amendment is and the other Amendment Documents
are each a Loan Document, and all provisions in the Credit Agreement pertaining
to Loan Documents apply hereto and thereto.

Section 5.5. Governing Law. EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER
JURISDICTION IS EXPRESSLY ELECTED IN A LOAN DOCUMENT, THIS AMENDMENT AND THE
OTHER AMENDMENT DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

Section 5.6. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission.

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

5



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[The remainder of this page has been intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

COMPANY:     LEGACY ENERGY, INC.     By:   /s/ Jonathan S. Wimbish      
Jonathan S. Wimbish       Chief Financial Officer PARENT:     NIMIN ENERGY CORP.
    By:   /s/ Jonathan S. Wimbish       Jonathan S. Wimbish       Chief
Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

CLMG CORP.,

as Administrative Agent

    By:   /s/ James Erwin      

 

      Name: James Erwin       Title: Executive Vice President LENDERS:     BEAL
BANK USA     By:   /s/ W.T. Saurenmann      

 

      Name: W.T. Saurenmann       Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

LEGACY ENERGY, INC.

NIMIN ENERGY CORP.

May 18, 2012

Reference is made to that certain Credit Agreement dated as of June 30, 2010,
among Legacy Energy, Inc., a Delaware corporation (“Company”), NiMin Energy
Corp., an Alberta corporation (“Parent”), CLMG Corp., as Administrative Agent,
and the Lenders named therein, as amended by that certain First Amendment to
Credit Agreement dated as of even date herewith (as amended, the “Credit
Agreement”). Terms that are defined in the Credit Agreement and used but not
defined herein shall have the meanings given them in the Credit Agreement. The
undersigned,                 , solely in his capacity as                 of
Parent and Company, does hereby certify that he has made a thorough inquiry into
all matters certified herein and, based upon such inquiry, experience, and the
advice of counsel, does hereby further certify that:

1. I am the duly elected, qualified, and acting                 of Parent and
Company.

2. All representations and warranties made by any Person in any Loan Document
are true in all respects on and as of the date hereof as if such representations
and warranties had been made as of the date hereof (except to the extent that
any such representation or warranty was made as of a specific date, in which
case such representation or warranty is true in all respects as of such specific
date).

3. No Default or Event of Default exists on the date hereof.

4. No Material Adverse Change has occurred, and no event or circumstance has
occurred that could cause a Material Adverse Change.

5. Each Credit Party has performed and complied with all agreements and
conditions required in the Loan Documents to be performed or complied with by it
on or prior to the date hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing certifications are made and delivered as of
the date first referenced above.

 

 

Name: